Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 1, 2011, is entered into by and among INFUSYSTEM HOLDINGS, INC., a
Delaware corporation (“Holdings”), INFUSYSTEM, INC., a California corporation
(“InfuSystem”) and FIRST BIOMEDICAL, INC., a Kansas corporation (“FBI” and
together with Holdings and InfuSystem, the “Borrowers” and each individually a
“Borrower”), BANK OF AMERICA, N.A. in its capacity as an Administrative Agent
and as a Lender (“Agent”) and the other lenders party hereto (collectively,
together with the Agent in its capacity as a Lender, the “Lenders”).

WHEREAS, the Borrowers and the Agent and the Lenders are parties to that certain
Credit Agreement dated as of June 15, 2010 as amended by that certain First
Amendment to Credit Agreement dated as of January 27, 2011 (the “Existing Credit
Agreement” and as such Existing Credit Agreement is amended by this Amendment,
the “Amended Credit Agreement”);

WHEREAS, Holdings has notified Agent that on February 16, 2011, it formed IFC
LLC, a Delaware limited liability company and wholly owned Subsidiary of
Holdings (the “New Subsidiary”);

WHEREAS, pursuant to Section 6.13 of the Existing Credit Agreement, the
Borrowers are required to execute and deliver, and/or cause any Subsidiary that
is formed by any Borrower, to execute and deliver, as applicable, (a) a Guaranty
pursuant to which such Subsidiary guarantees the Obligations of the Borrowers,
(b) a pledge agreement pursuant to which all of the Equity Interests of such
Subsidiary are pledged as Collateral for the Obligations and (c) such other
related stock certificates, stock powers, financing statements, opinions of
counsel and other documents as the Agent may reasonably request, all in form and
substance reasonably satisfactory to the Agent;

WHEREAS, the Borrowers desire to comply with and otherwise cause the New
Subsidiary to deliver those agreements which may be required to be delivered by
it pursuant to Section 6.13 of the Existing Credit Agreement and have otherwise
requested that the Agent and the Lenders modify the Existing Credit Agreement in
certain respects; and

WHEREAS, the Agent and Lenders have agreed to amend the terms of the Existing
Credit Agreement on the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows.



--------------------------------------------------------------------------------

SECTION 1

DEFINED TERMS

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Existing Credit Agreement.

SECTION 2

AMENDMENTS TO EXISTING CREDIT AGREEMENT

2.1 Additional Defined Term. Section 1.01 of the Existing Credit Agreement is
hereby amended by adding the following defined term in proper alphabetical
order:

“IFC” means IFC LLC, a Delaware limited liability company and wholly owned
Subsidiary of Holdings.

2.2 Amendment to Capital Expenditure Limitation. Section 6.12(c) of the Existing
Credit Agreement is hereby amended by deleting the Section in its entirety and
substituting the following therefor:

“(c) Capital Expenditures. Not spend or incur obligations (including the total
amount of any Capital Leases) to acquire fixed assets for more than the
following amounts during the following times:

 

Fiscal Year

   Maximum
Capital
Expenditures  

Fiscal Year 2010

   $ 6,700,000   

Fiscal Year 2011

   $ 10,500,000   

Fiscal Year 2012

   $ 8,100,000   

Fiscal Year 2013 and each Fiscal Year thereafter

   $ 8,800,000   

provided, however, that Capital Expenditures during any Fiscal Year (other than
2011) shall not exceed fifty percent (50%) of the Consolidated EBITDA of
Holdings and its Subsidiaries for such Fiscal Year (tested at the time of
delivery of the annual financial statements for such Fiscal Year pursuant to
Section 6.01). Other than with respect to Fiscal Year 2010 (for which no
Carry-Over Amount (as defined below) shall be permitted), if for any Fiscal Year
the Capital Expenditures are less than the applicable annual limit (the amount
by which the Capital Expenditures in such year are less than such limit, the
“Carry-Over Amount”), the limitation shall be increased for the Fiscal Year
immediately following the Fiscal Year in which such Carry-Over Amount arose (but
not subsequent calendar years) by an amount equal to 50% of such Carry-Over
Amount; provided, however, that the Carry-Over Amount shall be deemed to be the
last dollars spent on Capital Expenditures in any Fiscal Year and any Carry-Over
Amount may not be carried over for more than one Fiscal Year.”

 

-2-



--------------------------------------------------------------------------------

Section 2.3 Amendment to Capital Lease Indebtedness Limitation. Subsection
(f) of Section 7.03 is hereby amended by deleting the subsection in its entirety
and substituting the following therefor:

“(f) Indebtedness in respect of Capital Leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that: (1) the aggregate amount
of all such Indebtedness attributable to the Borrowers and their Subsidiaries
other than IFC (which shall include Indebtedness of the Borrowers and their
Subsidiaries (other than IFC) disclosed on Schedule 7.03 to the extent such
amounts remain outstanding and constitute Capital Leases, Synthetic Lease
Obligations or purchase money obligations for fixed or capital assets) at any
one time outstanding shall not exceed the following amounts during the following
times:

 

Fiscal Year

   Maximum
Aggregate
Amount  

during Fiscal Year 2010

   $ 4,000,000   

during Fiscal Year 2011

   $ 5,400,000   

during Fiscal Year 2012

   $ 6,800,000   

During Fiscal Year 2013 and at all times thereafter

   $ 8,000,000   

; and (2) the aggregate amount of all such Indebtedness attributable to IFC
(which shall include Indebtedness of IFC disclosed on Schedule 7.03 to the
extent such amounts remain outstanding and constitute Capital Leases, Synthetic
Lease Obligations or purchase money obligations for fixed or capital assets) at
any one time outstanding shall not exceed $3,000,000 at any time during the term
of this Agreement.”

SECTION 3

REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to the Agent and Lenders that:

3.1 Due Authorization, etc. The execution and delivery by it of this Amendment
and the performance by it of its obligations under the Existing Credit Agreement
are duly authorized by all necessary corporate action, do not require any filing
or registration with or approval or consent of any governmental agency or
authority, do not and will not conflict with, result in any violation of or
constitute any default under any provision of its certificate or articles of
incorporation, as applicable, or by-laws or those of any of its Subsidiaries or
any material agreement or other document binding upon or applicable to it or any
of its Subsidiaries (or any of their respective properties) or any material law
or governmental regulation or court decree or order applicable to it or any of
its Subsidiaries, and will not result in or require the creation or imposition
of any Lien in any of its properties or the properties of any of its
Subsidiaries pursuant to the provisions of any agreement binding upon or
applicable to it or any of its Subsidiaries.

 

-3-



--------------------------------------------------------------------------------

3.2 Validity. This Amendment has been duly executed and delivered by such
Borrower and, together with the Existing Credit Agreement, are the legal, valid
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms subject, as to enforcement only, to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforceability of the rights of creditors generally.

3.3 Representations and Warranties. The representations and warranties contained
in Article V of the Existing Credit Agreement are true and correct on the date
of this Amendment in all material respects (except for those that are qualified
by “materiality” or “Material Adverse Effect”, in which case such
representations and warranties shall have been true and correct in all
respects), except to the extent (a) that such representations and warranties
solely relate to an earlier date or (b) have been changed by circumstances
permitted by the Existing Credit Agreement.

SECTION 4

CONDITIONS PRECEDENT

The amendments to the Existing Credit Agreement set forth in Section 2 of this
Amendment shall become effective upon satisfaction of all of the following
conditions precedent:

4.1 Receipt of Documents. Agent shall have received all of the following, each
in form and substance satisfactory to Agent (collectively, the “Consent,
Amendment and Joinder Documents”):

(a) Amendment. A counterpart original of this Amendment duly executed by
Borrowers.

(b) Subsidiary Guaranty. A Subsidiary Guaranty duly executed by the New
Subsidiary, substantially in the form of Exhibit A hereto.

(c) Joinder to Security Agreement. A Joinder to Security Agreement duly executed
by the New Subsidiary substantially in the form of Exhibit B hereto.

 

-4-



--------------------------------------------------------------------------------

(d) Pledge Agreement. (i) A Joinder to Pledge Agreement executed by the New
Subsidiary substantially in the form of Exhibit C hereto and (ii) a Pledge
Amendment executed by Holdings pledging all of the issued and outstanding Equity
Interests of the New Subsidiary to the Agent, the form of which is attached as
Schedule II to the Pledge Agreement.

(e) Manager’s Certificate. A Manager’s Certificate for the New Subsidiary, in
the form attached hereto as Exhibit D and containing copies of (i) Organization
Documents of the New Subsidiary; (ii) resolutions of the sole manager of the New
Subsidiary approving and authorizing its execution, delivery and performance of
the Consent, Amendment and Joinder Documents to which it is party and the
transactions contemplated thereby; each of which the New Subsidiary hereby
certifies to be true and complete, and in full force and effect without
modification, it being understood that the Agent and each Lender may
conclusively rely on each such document and certificate until formally advised
by the Borrowers of any changes therein; and (iii) a good standing certificate
in the state of incorporation of New Subsidiary, and in each other state in
which the New Subsidiary is required to be qualified to transact its business as
of the date hereof.

(f) Insurance. Evidence satisfactory to the Agent of the existence of insurance
required to be maintained pursuant to Section 6.07 of the Amended Credit
Agreement, together with evidence that the Agent has been named as a lender’s
loss payee and as an additional insured, as applicable, on all such insurance
policies.

4.2 Other Conditions. No Event of Default or Default shall have occurred and be
continuing.

SECTION 5

MISCELLANEOUS

5.1 Warranties and Absence of Defaults. In order to induce the Agent and Lenders
to enter into this Amendment, Borrowers hereby warrant to the Agent and each
Lender, as of the date of the actual execution of this Amendment (a) no Event of
Default or Default has occurred which is continuing as of such date and (b) the
representations and warranties in Section 3 of this Amendment are true and
correct.

5.2 Documents Remain in Effect. Except as amended and modified by this
Amendment, the Existing Credit Agreement and the other documents executed
pursuant to the Existing Credit Agreement remain in full force and effect and
each Borrower hereby ratifies, adopts and confirms its representations,
warranties, agreements and covenants contained in, and obligations and
liabilities under, the Existing Credit Agreement and the other documents
executed pursuant to the Existing Credit Agreement.

5.3 Reference to Loan Agreement. On and after the effective date of this
Amendment, each reference in the Existing Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference to
the “Loan Agreement” in any Loan Documents, or other agreements, documents or
other instruments executed and delivered pursuant to the Existing Credit
Agreement, shall mean and be a reference to the Amended Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

5.4 Headings. Headings used in this Amendment are for convenience of reference
only, and shall not affect the construction of this Amendment.

5.5 Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

5.6 Expenses. Borrowers agree, jointly and severally, to pay on demand all
reasonable out-of-pocket costs and expenses of Agent (including reasonable fees,
charges and disbursements of Agent’s attorneys) in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith. In addition,
Borrowers agree, jointly and severally, to pay, and save Agent and each Lender
harmless from all liability for, any stamp or other taxes which may be payable
in connection with the execution or delivery of this Amendment, the borrowings
under the Amended Credit Agreement, and the execution and delivery of any
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith, in each case to the same extent required
under the Credit Agreement. All obligations provided in this Section 6.6 shall
survive any termination of this Amendment or the Amended Credit Agreement.

5.7 Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois. Wherever possible, each provision of
this Amendment shall be interpreted in such manner as to be effective and valid
under applicable laws, but if any provision of this Amendment shall be
prohibited by or invalid under such laws, such provisions shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Amendment.

5.8 Successors. This Amendment shall be binding upon Borrowers, Agent, each
Lender and their respective successors and assigns, and shall inure to the
benefit of Borrowers, Agent, each Lender and the successors and assigns of the
Agent and such Lender.

[signature page attached]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered at Chicago,
Illinois as of the date first above written.

 

BORROWERS: INFUSYSTEM HOLDINGS, INC.     FIRST BIOMEDICAL, INC. By:  

/s/ James Froisland

    By:  

/s/ James Froisland

Name:   James Froisland     Name:   James Froisland Title:   CFO     Title:  
CFO INFUSYSTEM, INC.       By:  

/s/ James Froisland

      Name:   James Froisland       Title:   CFO       AGENTS AND LENDERS:      
BANK OF AMERICA, N.A., in its capacity as Administrative Agent,       By:  

/s/ Rosanne Parsill

      Name:   Rosanne Parsill       Title:   Vice President       BANK OF
AMERICA, N.A., in its capacity as a Lender       By:  

/s/ Sophia Love

      Name:   Sophia Love       Title:   Senior Vice President       KEYBANK
NATIONAL ASSOCIATION, in its capacity as a Lender       By:  

Thomas A. Crandell

      Name:   Thomas A. Crandell       Title:   Senior Vice President      

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

SUBSIDIARY GUARANTY

This SUBSIDIARY GUARANTY (this “Guaranty”), dated as of April 1, 2011 by and
among the Guarantors identified as such on the signature page hereof or in any
joinders to this Guaranty at any time following the date of this Guaranty (each,
a “Guarantor” and collectively, “Guarantors”), and BANK OF AMERICA, N.A. as the
administrative agent (in such capacity, the “Administrative Agent”) for itself
and the Lenders.

WITNESSETH:

WHEREAS, INFUSYSTEM HOLDINGS, INC., a Delaware corporation (“Holdings”),
INFUSYSTEM, INC., a California corporation (“InfuSystem”) and FIRST BIOMEDICAL,
INC., a Kansas corporation (“FBI” and together with Holdings and InfuSystem, the
“Borrowers” and each individually a “Borrower”), the Persons signatory thereto
from time to time as the Lenders, and the Administrative Agent are parties to
that certain Credit Agreement dated as of June 15, 2010 as amended by (i) that
certain First Amendment to Credit Agreement dated as of January 27, 2011 and
(ii) that certain Second Amendment to Credit Agreement dated as of the date
hereof (as so amended, and as the same is further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have made, and continue to make available Loans,
Letters of Credit and other financial accommodations for the benefit of the
Borrowers;

WHEREAS, the Borrowers and each Guarantor are engaged in related businesses
and/or are contractually obligated to one another via customer/supplier
relationships and otherwise integrated to such an extent that the financial
strength and flexibility of each Borrower and Guarantor has a direct impact on
the success of each other Borrower and Guarantor;

WHEREAS, each Guarantor will derive substantial direct and indirect benefit from
the extensions of credit under the Credit Agreement; and

WHEREAS, pursuant to Section 6.13 of the Credit Agreement and as a condition to
the agreement of the Administrative Agent and each Lender to continue to make
available financial accommodations to the Borrowers under the Credit Agreement,
each Guarantor is required to guarantee payment of the Obligations.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Lenders to provide the Loans and other financial
accommodations under the Credit Agreement, it is agreed as follows:

AGREEMENT:

 

1. DEFINITIONS.

(a) Capitalized terms used herein shall have the meanings assigned to them in
the Credit Agreement, unless otherwise defined herein.

(b) References to this “Guaranty” shall mean this Guaranty, including all
amendments, modifications and supplements and any annexes, exhibits and
schedules to any of the foregoing, and shall refer to this Guaranty as the same
may be in effect at the time such reference becomes operative.

(c) References to the “Termination Date” shall mean the date on which (a) the
payment in full in cash and performance of all Obligations, (b) the termination
of all Commitments and (c) either (i) the cancellation and return to the
Administrative Agent of all Letters of Credit or (ii) the Cash Collateralization
of all Letters of Credit in accordance with the Credit Agreement

 

2. THE GUARANTY.

2.1 Guaranty of Guaranteed Obligations of the Borrowers. Each Guarantor hereby
jointly and severally unconditionally guarantees to the Administrative Agent and
the Lenders, and their respective successors, endorsees, transferees and
assigns, the prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of the Obligations of the Borrowers (hereinafter the
“Guaranteed Obligations”). The Guarantors agree that this Guaranty is a guaranty
of payment and performance and not of collection, and that their obligations
under this Guaranty shall be primary, absolute and unconditional, irrespective
of, and unaffected by:

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in this Guaranty, any other Loan Document or any other
agreement, document or instrument to which any Borrower and/or any Guarantors
are or may become a party;

(b) the absence of any action to enforce this Guaranty or any other Loan
Document or the waiver or consent by the Administrative Agent and/or the Lenders
with respect to any of the provisions thereof;

(c) the existence, value or condition of, or failure to perfect its Lien
against, any Collateral for the Guaranteed Obligations or any action, or the
absence of any action, by the Administrative Agent in respect thereof
(including, without limitation, the release of any such security);

(d) the insolvency of any Borrower or any other Guarantor; or

(e) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor, other than payment
in full of the Guaranteed Obligations, it being agreed by each Guarantor that
its obligations under this Guaranty shall not be discharged (subject, however,
to any reinstatement provisions contained herein) until the Termination Date.
Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the Guaranteed Obligations. Each Guarantor
agrees that any notice or directive given at any time to the Administrative
Agent which is inconsistent with the waiver in the immediately preceding
sentence shall be null and void and may be ignored by the Administrative Agent
and the Lenders, and, in addition, may not be pleaded or introduced as evidence
in any litigation relating to this Guaranty for the reason that such pleading or
introduction would be at variance with the written terms of this Guaranty,
unless the Administrative Agent and the Lenders have specifically agreed
otherwise in writing. It is agreed among each Guarantor, the Administrative
Agent and the Lenders that the foregoing waivers are of the essence of the
transaction contemplated by the Loan Documents and that, but for this Guaranty
and such waivers, Administrative Agent and the Lenders would decline to continue
to perform the transactions contemplated by the Credit Agreement.

 

2



--------------------------------------------------------------------------------

2.2 Demand by the Administrative Agent or the Lenders. In addition to the terms
of the Guaranty set forth in Section 2.1 hereof, and in no manner imposing any
limitation on such terms, it is expressly understood and agreed that, if, at any
time, the outstanding principal amount of the Guaranteed Obligations under the
Credit Agreement (including all accrued interest thereon) is declared to be
immediately due and payable, then the Guarantors shall, without demand, pay to
the holders of the Guaranteed Obligations the entire outstanding Guaranteed
Obligations due and owing to such holders. Payment by the Guarantors shall be
made to the Administrative Agent in immediately available Federal funds to an
account designated by the Administrative Agent or at the address set forth
herein for the giving of notice to the Administrative Agent or at any other
address that may be specified in writing from time to time by the Administrative
Agent, and shall be credited and applied to the Guaranteed Obligations.

2.3 Enforcement of Guaranty. In no event shall the Administrative Agent have any
obligation (although it is entitled, at its option) to proceed against any
Borrower or any Collateral pledged to secure Guaranteed Obligations before
seeking satisfaction from any or all of the Guarantors, and the Administrative
Agent may proceed, prior or subsequent to, or simultaneously with, the
enforcement of the Administrative Agent’s rights hereunder, to exercise any
right or remedy which it may have against any Collateral, as a result of any
Lien it may have as security for all or any portion of the Guaranteed
Obligations.

2.4 Waiver. In addition to the waivers contained in Section 2.1 hereof, the
Guarantors waive, and agree that they shall not at any time insist upon, plead
or in any manner whatever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshaling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by the Guarantors of their
Guaranteed Obligations under, or the enforcement by the Administrative Agent or
the Lenders of, this Guaranty. The Guarantors hereby waive diligence,
presentment and demand (whether for non-payment or protest or of acceptance,
maturity, extension of time, change in nature or form of the Guaranteed
Obligations, acceptance of further security, release of further security,
composition or agreement arrived at as to the amount of, or the terms of, the
Guaranteed Obligations, notice of adverse change in any Borrower’s financial
condition or any other fact which might increase the risk to the Guarantors)
with respect to any of the Guaranteed Obligations or all other demands
whatsoever and waive the benefit of all provisions of law which are or might be
in conflict with the terms of this Guaranty. The Guarantors represent, warrant
and jointly and severally agree that, as of the date of this Guaranty, their
obligations under this Guaranty are not subject to any counterclaims, offsets or
defenses of any kind against the Administrative Agent or the Lenders. The
Guarantors further jointly and severally agree that their obligations under this
Guaranty shall not be subject to any counterclaims, offsets or defenses against
the Administrative Agent or any Lender of any kind which may arise in the
future, other than payment in full of the Guaranteed Obligations.

 

3



--------------------------------------------------------------------------------

2.5 Benefit of Guaranty. The provisions of this Guaranty are for the benefit of
the Administrative Agent and the Lenders and their respective successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between any Borrower and the Administrative Agent or the Lenders, the
obligations of such Borrower under the Loan Documents. In the event all or any
part of the Guaranteed Obligations are transferred, indorsed or assigned by the
Administrative Agent or any Lender to any Person or Persons, any reference to
the “Administrative Agent” or the “Lender” herein shall be deemed to refer
equally to such Person or Persons.

2.6 Modification of Guaranteed Obligations, Etc. Each Guarantor hereby
acknowledges and agrees that the Administrative Agent and the Lenders may at any
time or from time to time, with or without the consent of, or notice to, the
Guarantors or any of them: change or extend the manner, place or terms of
payment of, or renew or alter all or any portion of, the Guaranteed Obligations;

 

4



--------------------------------------------------------------------------------

(a) in accordance with Section 10.03 of the Credit Agreement, take any action
under or in respect of the Loan Documents in the exercise of any remedy, power
or privilege contained therein or available to it at law, equity or otherwise,
or waive or refrain from exercising any such remedies, powers or privileges;

(b) in accordance with Section 10.01 of the Credit Agreement, amend or modify,
in any manner whatsoever, the Loan Documents;

(c) extend or waive the time for the Borrowers’ performance of, or compliance
with, any term, covenant or agreement on its part to be performed or observed
under the Loan Documents, or waive such performance or compliance or consent to
a failure of, or departure from, such performance or compliance;

(d) subject to the terms of the Security Agreement, take and hold Collateral for
the payment of the Guaranteed Obligations guaranteed hereby or sell, exchange,
release, dispose of, or otherwise deal with, any property pledged, mortgaged or
conveyed, or in which the Administrative Agent or the Lenders have been granted
a Lien, to secure any Obligations;

(e) release anyone who may be liable in any manner for the payment of any
amounts owed by the Guarantors or the Borrowers to the Administrative Agent or
any Lender;

(f) modify or terminate the terms of any intercreditor or subordination
agreement, to the extent permitted by the terms of such intercreditor or
subordination agreement, pursuant to which claims of other creditors of any
Guarantor or any Borrower are subordinated to the claims of the Administrative
Agent and the Lenders; and/or

(g) subject to the terms of the Credit Agreement, apply any sums by whomever
paid or however realized to any amounts owing by any Guarantor to the
Administrative Agent or any Lender in such manner as the Administrative Agent or
any Lender shall determine in its discretion;

and the Administrative Agent and the Lenders shall not incur any liability to
the Guarantors as a result thereof, and no such action shall impair or release
the Guaranteed Obligations of the Guarantors or any of them under this Guaranty.

2.7 Reinstatement. This Guaranty shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Borrower
or any Guarantor for liquidation or reorganization, should such Borrower or
Guarantor become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of
such Borrower’s or such Guarantor’s assets, and shall continue to be effective
or be reinstated, as the case may be, if at any time payment and performance of
the Guaranteed Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by the
Administrative Agent or any Lender, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Guaranteed Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

5



--------------------------------------------------------------------------------

2.8 Subordination of Subrogation, Etc. Notwithstanding anything to the contrary
in this Guaranty, or in any other Loan Document, each Guarantor hereby:
expressly and irrevocably subordinates to the payment and performance in full of
the Obligations, on behalf of itself and its successors and assigns (including
any surety) until the Termination Date, any and all rights at law or in equity
to subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses or other rights available to a surety, guarantor or
accommodation co-obligor against the principal; and acknowledges and agrees
(i) that this subordination is intended to benefit the Administrative Agent and
the Lenders and shall not limit or otherwise effect any Guarantor’s liability
hereunder or the enforceability of this Guaranty, and (ii) that the
Administrative Agent, the Lenders and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 2.8.

2.9 Election of Remedies. If the Administrative Agent may, under applicable law,
proceed to realize benefits under any of the Loan Documents giving the
Administrative Agent and the Lenders a Lien upon any Collateral owned by any
Borrower, either by judicial foreclosure or by non-judicial sale or enforcement,
the Administrative Agent may, at its sole option, determine which of such
remedies or rights it may pursue without affecting any of such rights and
remedies under this Guaranty. If, in the exercise of any of its rights and
remedies, the Administrative Agent shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower, whether
because of any applicable laws pertaining to “election of remedies” or the like,
the Guarantors hereby consent to such action by the Administrative Agent and
waive any claim based upon such action, even if such action by the
Administrative Agent shall result in a full or partial loss of any rights of
subrogation which the Guarantors might otherwise have had but for such action by
the Administrative Agent. Any election of remedies which results in the denial
or impairment of the right of the Administrative Agent to seek a deficiency
judgment against any Borrower shall not impair each Guarantor’s obligation to
pay the full amount of the Guaranteed Obligations. In the event the
Administrative Agent shall bid at any foreclosure or trustee’s sale or at any
private sale permitted by law or the Loan Documents, the Administrative Agent
may bid all or less than the amount of the Guaranteed Obligations and the amount
of such bid need not be paid by the Administrative Agent but shall be credited
against the Guaranteed Obligations. The amount of the successful bid at any such
sale shall be conclusively deemed to be the fair market value of the collateral
and the difference between such bid amount and the remaining balance of the
Guaranteed Obligations shall be conclusively deemed to be the amount of the
Guaranteed Obligations guaranteed under this Guaranty, notwithstanding that any
present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which the Administrative Agent
and the Lenders might otherwise be entitled but for such bidding at any such
sale.

 

6



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES.

To induce the Lenders to continue make the Loans and incur L/C Obligations under
the Credit Agreement, the Guarantors jointly and severally make the
representations and warranties as to each Guarantor contained in the Credit
Agreement, each of which is incorporated herein by reference and all of which
shall survive the execution and delivery of this Guaranty.

 

4. FURTHER ASSURANCES.

Each Guarantor agrees, upon the written request of the Administrative Agent or
any Lender, to execute and deliver to the Administrative Agent or such Lender,
from time to time, any additional instruments or documents reasonably considered
necessary by the Administrative Agent or such Lender to cause this Guaranty to
be, become or remain valid and effective in accordance with its terms.

 

5. PAYMENTS FREE AND CLEAR OF TAXES.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by the Guarantors to or on account of any
obligation of the Guarantors hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require any
Guarantor or Agent to withhold or deduct any Tax, such Tax shall be withheld or
deducted in accordance with such Laws as determined by the Guarantors or Agent,
as the case may be, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii) If the Guarantors or Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) Agent shall withhold or make such
deductions as are determined by Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Guarantors shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section),
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by Guarantors. Without limiting the provisions of
subsection (a) above, the Guarantors shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Guarantors shall, and do hereby, jointly and severally
indemnify Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Guarantors or Agent or paid by Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Guarantors shall also, and
do hereby, jointly and severally indemnify Agent, and shall make payment in
respect thereof within 10 days after written demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Guarantors by a Lender
or the L/C Issuer (with a copy to Agent), or by Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

7



--------------------------------------------------------------------------------

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Guarantors and Agent,
and shall make payment in respect thereof within 10 days after written demand
therefor, against any and all (A) Excluded Taxes with respect to such Lender or
the L/C Issuer, (B) Taxes incurred by or asserted against the Guarantors or
Agent by any Governmental Authority as a result of the failure by such Lender or
the L/C Issuer, as the case may be, to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the
Guarantors or Agent pursuant to subsection (e), and (C) with respect to Excluded
Taxes or Taxes described in subclauses (A) or (B) of this sentence, any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Guarantors or
Agent). Each Lender and the L/C Issuer hereby authorizes Agent to set off and
apply any and all amounts at any time owing to such Lender or the L/C Issuer, as
the case may be, under this Guaranty or any other Loan Document against any
amount due to Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of Agent, any assignment
of rights by, or the replacement of, a Lender or the L/C Issuer, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

(d) Evidence of Payments. Upon request by the Guarantors or Agent, as the case
may be, after any payment of Taxes by the Guarantors or by Agent to a
Governmental Authority as provided in this Section 5, the Guarantors shall
deliver to Agent or Agent shall deliver to Guarantors, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Guarantors or Agent, as the case may be.

(e) Status of Lenders. (i) Each Lender shall deliver to the Guarantors and to
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Guarantors or Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Guarantors or Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Guarantors pursuant to this Guaranty or any Loan Document or to otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

8



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, if a Guarantor is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to such Guarantor and Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by such Guarantor or Agent as will enable such Guarantor or Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to such Guarantor and
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under the Credit
Agreement (and from time to time thereafter upon the request of such Guarantor
or Agent, but only if such Foreign Lender is legally entitled to do so),
whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of a Guarantor
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

 

9



--------------------------------------------------------------------------------

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the such Guarantor or the Administrative
Agent to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Guarantors and Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Guarantors
or Agent make any withholding or deduction for taxes from amounts payable to
such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Agent have any obligation to file for or otherwise pursue on behalf of a
Lender or the L/C Issuer, or have any obligation to pay to any Lender or the L/C
Issuer, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender or the L/C Issuer, as the case may be. If Agent, any Lender or
the L/C Issuer determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by a Guarantor
or with respect to which a Guarantor has paid additional amounts pursuant to
this Section, it shall pay to such Guarantor an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Guarantor under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses incurred by
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Guarantors, upon the request of
Agent, such Lender or the L/C Issuer, agree, jointly and severally, to repay the
amount paid over to the Guarantors (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Agent, such Lender or
the L/C Issuer in the event Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require Agent, any Lender or the L/C Issuer to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Guarantor, any Loan Party or any other Person.

 

10



--------------------------------------------------------------------------------

6. OTHER TERMS.

6.1 Entire Agreement. This Guaranty, together with the other Loan Documents,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to a guaranty of the
loans and advances under the Loan Documents and/or the Guaranteed Obligations.

6.2 Headings. The headings in this Guaranty are for convenience of reference
only and are not part of the substance of this Guaranty.

6.3 Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

6.4 Notices. Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give or serve upon another any such communication with
respect to this Guaranty, each such notice, demand, request, consent, approval,
declaration or other communication shall be in such form, delivered in the
manner, and shall be effective, as is set forth in Section 10.02 of the Credit
Agreement; provided, however, that notices to the Guarantors shall be delivered
to the following address:

 

c/o InfuSystem Holdings, Inc., 31700 Research Park Drive Madison Heights, MI
48071 Attention:    __________________________ Telephone:   
_________________________ Telecopier:    _________________________
Electronic Mail:    _______@_____

 

11



--------------------------------------------------------------------------------

6.5 Successors and Assigns. This Guaranty and all obligations of the Guarantors
hereunder shall be binding upon the successors and assigns of each Guarantor
(including a debtor-in-possession on behalf of such Guarantor) and shall,
together with the rights and remedies of the Administrative Agent, for itself
and for the benefit of the Lenders, hereunder, inure to the benefit of the
Administrative Agent and the Lenders, all future holders of any instrument
evidencing any of the Obligations and their respective successors and assigns.
No sales of participations, other sales, assignments, transfers or other
dispositions of any agreement governing or instrument evidencing the Obligations
or any portion thereof or interest therein shall in any manner affect the rights
of the Administrative Agent and the Lenders hereunder. The Guarantors may not
assign, sell, hypothecate or otherwise transfer any interest in or obligation
under this Guaranty.

6.6 No Waiver; Cumulative Remedies; Amendments. Neither the Administrative Agent
nor any Lender shall by any act, delay, omission or otherwise be deemed to have
waived any of its rights or remedies hereunder, and no waiver shall be valid
unless in writing, signed by the Administrative Agent and then only to the
extent therein set forth. A waiver by the Administrative Agent, for itself and
the ratable benefit of the Lenders, of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent would otherwise have had on any future occasion. No failure
to exercise nor any delay in exercising on the part of the Administrative Agent
or any Lender, any right, power or privilege hereunder, shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Guaranty may be waived, altered, modified,
supplemented or amended except by an instrument in writing, duly executed by the
Administrative Agent and the Guarantors.

6.7 Termination. This Guaranty is a continuing guaranty and shall remain in full
force and effect until the Termination Date subject, however, to any
reinstatement provisions contained herein. Following the Termination Date, the
Administrative Agent shall deliver to the Guarantors such documents as the
Guarantors may reasonably request to evidence such termination.

6.8 Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall collectively and separately constitute one and the same
agreement.

 

12



--------------------------------------------------------------------------------

6.9 Governing Law; Consent to Jurisdiction and Venue. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, THIS GUARANTY AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS. EACH GUARANTOR AND AGENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GUARANTOR AND AGENT
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH GUARANTOR AND AGENT AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH GUARANTOR
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 7.4. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

6.10 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND TO
THE FULLEST EXTENT PERMITTED BY LAW WAIVES ANY RIGHTS THAT IT MAY HAVE TO CLAIM
OR RECEIVE CONSEQUENTIAL OR SPECIAL DAMAGES IN CONNECTION WITH ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

6.11 Limitation on Guaranteed Obligations. Notwithstanding any provision herein
contained to the contrary, each Guarantor’s liability hereunder shall be limited
to an amount not to exceed as of any date of determination the greater of:

(a) the net amount of all Loans and other extensions of credit (including
Letters of Credit) advanced under the Credit Agreement and directly or
indirectly re-loaned or otherwise transferred to, or incurred for the benefit
of, such Guarantor, plus interest accrued thereon in accordance with the Credit
Agreement; or

(b) the amount which could be claimed by the Administrative Agent and the
Lenders from such Guarantor under this Guaranty without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law or any other Debtor Relief Law
after taking into account, among other things, such Guarantor’s right of
contribution and indemnification from each other Guarantor under Section 6.12.

 

13



--------------------------------------------------------------------------------

6.12 Contribution with Respect to Guaranteed Obligations.

(a) To the extent that any Guarantor shall make a payment under this Guaranty of
all or any of the Guaranteed Obligations (a “Guarantor Payment”) which, taking
into account all other Guarantor Payments then previously or concurrently made
by the other Guarantors, exceeds the amount which such Guarantor would otherwise
have paid if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion that such Guarantor’s
“Allocable Amount” (as defined below) (in effect immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of all of the
Guarantors in effect immediately prior to the making of such Guarantor Payment,
then, following indefeasible payment in full in cash of the Obligations and
termination of the Commitments, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each of
the other Guarantors for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law or any other Debtor Relief Law.

(c) This Section 6.12 is intended only to define the relative rights of the
Guarantors and nothing set forth in this Section 6.12 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(d) The rights of the parties under this Section 6.12 shall be exercisable upon
the full and indefeasible payment of the Guaranteed Obligations and the
termination of the Credit Agreement and the other Loan Documents.

(e) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of any Guarantor to which such
contribution and indemnification is owing.

 

7. SECURITY.

To secure payment of each Guarantor’s obligations under this Guaranty,
concurrently with the execution of this Guaranty, such Guarantor has joined the
(i) the Security Agreement, as a “Grantor” and (ii) the Pledge Agreement, as a
“Pledgor”, pursuant to which each Guarantor has granted to the Administrative
Agent for the benefit of the Lenders a security interest in substantially all of
its personal property and pledged all of the Equity Interests of each of its
Subsidiaries to the Administrative Agent for the benefit of the Lenders.

 

14



--------------------------------------------------------------------------------

8. CREDIT AGREEMENT.

Each Guarantor agrees to perform, comply with and be bound by the covenants
contained in Article VI (other than Sections 6.01, 6.02 and 6.03) and Article
VII of the Credit Agreement (which provisions are incorporated herein by
reference) as if each Guarantor were a Loan Party signatory to the Credit
Agreement.

[Remainder of page left intentionally blank; signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Subsidiary Guaranty as of the date first above written.

 

GUARANTORS: IFC LLC By:  

 

Name:   Sean McDevitt Title:   Sole Manager ADMINISTRATIVE AGENT: BANK OF
AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit B

JOINDER TO SECURITY AGREEMENT

The undersigned, IFC LLC, a Delaware limited liability company (“IFC”), as of
this 1st day of April, 2011 hereby joins in the execution of that certain
Security Agreement dated as of June 15, 2010 (as amended, supplemented, restated
or otherwise modified from time to time, the “Security Agreement”) previously
executed and delivered by InfuSystem Holdings, Inc., a Delaware corporation,
InfuSystem, Inc., a California corporation, First Biomedical, Inc., a Kansas
corporation and each other Person that becomes a Pledgor thereunder after the
date and pursuant to the terms thereof, in favor of Bank of America, N.A., as
the Administrative Agent (the “Administrative Agent”) for all Secured Parties.
By executing this joinder (this “Joinder”), the undersigned hereby agrees that
it is a “Grantor” under the Security Agreement and agrees to be bound by all of
the terms and provisions of the Security Agreement. All capitalized terms used
but not defined herein shall have the meanings ascribed to such terms in the
Security Agreement. In furtherance of the foregoing, IFC agrees as follows:

1. Joinder to Security Agreement. IFC is hereby joined in, and hereby agrees
that it is, and for all purposes after the date hereof shall be a “Grantor”
party to the Security Agreement as if IFC were an original signatory thereto in
the same manner and capacity as a “Grantor” thereunder. The term “Grantor” as
used in the Security Agreement shall be deemed to include IFC. IFC acknowledges
the Administrative Agent’s security interest in the Collateral and agrees that
the Administrative Agent’s Liens on such Collateral granted under the Security
Agreement are not released or impaired in any way as a result of the execution
of this Joinder to Security Agreement (this “Joinder”).

Additionally, IFC acknowledges that, by its execution of this Joinder, it has
assigned and transferred to the Administrative Agent, and has granted to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in all of its Collateral, as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of each and all of the Secured
Obligations. For the avoidance of doubt, IFC agrees and acknowledge that the
following property of IFC shall be deemed to be “Collateral” under the Security
Agreement as of the date of this Joinder: (a) all of the personal property now
owned or at any time hereafter acquired by IFC or in which IFC now has or at any
time in the future may acquire any right, title or interest, including all of
IFC’s Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Fixtures, General Intangibles, Goods, Instruments,
Intellectual Property, Inventory, Investment Property, Leases, Letter-of-Credit
Rights, Money, Supporting Obligations and Identified Claims, (b) all books and
records pertaining to any of the foregoing, (c) all Proceeds and products of any
of the foregoing, and (d) all collateral security and guaranties given by any
Person with respect to any of the foregoing. Notwithstanding anything to the
contrary contained herein, the “Collateral” pledged by IFC shall not include
(a) any asset to the extent that a grant of a security interest therein is
validly prohibited by or not possible under any applicable Laws or is validly
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to any right of acceleration, modification or
cancellation under any contract, license, agreement, instrument or other
document evidencing or giving rise to IFC’s right to use such asset, or would
result in the forfeiture of IFC’s rights in the asset, but only, in each case,
to the extent, and for so long as, such prohibition is not removed, terminated
or rendered unenforceable or otherwise deemed ineffective by the UCC (including
Sections 9-406, 9-407, 9-408 or 9-409 thereof) or any other applicable Law, or
(b) Equity Interests representing more than 65% of the voting stock of any
direct or indirect Subsidiary of IFC that is a first-tier CFC; provided,
however, that any proceeds, substitutions or replacements of any property
included in subclauses (a) and (b) above shall not be excluded (unless such
proceeds, substitutions or replacements would itself constitute property
excluded under subclause (a) or (b)).



--------------------------------------------------------------------------------

2. Representations and Warranties. IFC hereby represents and warrants to the
Bank that, except as disclosed on Schedule 2 hereto, each of the representations
and/or warranties contained in the Security Agreement applicable to IFC are true
and correct as it pertains to IFC, except to the extent that such
representations and warranties (a) solely relate to an earlier date or (b) have
been changed by circumstances permitted by the Credit Agreement, as amended, or
by this Joinder. Attached hereto as Attachment I are Schedules 1 through 7 to
the Security Agreement, updated to reflect IFC as a “Grantor” under the Security
Agreement. IFC and each of the existing Grantors agrees that this Joinder and
the schedules and attachments hereto may be attached to the Security Agreement
and shall be and become a part of the Security Agreement.

3. No Additional Amendments. Except as amended pursuant to this Joinder, the
Security Agreement shall remain unchanged and in full force and effect in
accordance with each of their respective terms.

4. Governing Law. This Joinder and the rights and obligations set forth herein
shall be governed by and shall be construed and enforced in accordance with the
internal laws of the State of Illinois, without regard to conflicts of law
principles.

[signature page attached]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be executed
as of the first date written above.

 

IFC: IFC LLC By:  

 

Name:   Sean McDevitt Title:   Sole Manager ACCEPTED AND AGREED TO:
Administrative Agent: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

ACCEPTANCE BY EXISTING GRANTORS: INFUSYSTEM HOLDINGS, INC. By:  

 

Name:   James Froisland Title:   CFO FIRST BIOMEDICAL, INC. By:  

 

Name:   James Froisland Title:   CFO INFUSYSTEM, INC. By:  

 

Name:   James Froisland Title:   CFO

 

Joinder Agreement



--------------------------------------------------------------------------------

Schedule 2

None.



--------------------------------------------------------------------------------

Attachment I

[see attached]



--------------------------------------------------------------------------------

SCHEDULE 1

INVESTMENT PROPERTY

 

A. PLEDGED EQUITY

 

Grantor (owner of

Record of such

Pledged Equity)

  

Issuer

  

Pledged Equity Description

   Percentage
of Issuer     Certificate
(Indicate
No.)  

InfuSystem Holdings, Inc.

   InfuSystem, Inc.    100 shares, par value $0.01      100 %      1   

InfuSystem Holdings, Inc.

   First Biomedical, Inc.    20,000 shares Class A, par value $0.02      20 %   
  28   

InfuSystem Holdings, Inc.

   First Biomedical, Inc.    80,000 shares Class B, par value $0.02      80 %   
  29   

InfuSystem Holdings, Inc.

   IFC LLC    outstanding membership interests      100 %      N/A   

 

B. PLEDGED NOTES

 

Grantor (owner of

Record of such

Pledged Notes)

   Issuer    Pledged Notes
Description N/A    N/A    N/A

 

C. OTHER INVESTMENT PROPERTY

 

Grantor

   Investment Property Description N/A    N/A



--------------------------------------------------------------------------------

SCHEDULE 2

FILINGS AND PERFECTION

 

GRANTOR

   FILING REQUIREMENT
OR OTHER ACTION    FILING OFFICE

InfuSystem Holdings, Inc.

   UCC-1    DE

InfuSystem, Inc.

   UCC-1    CA

First Biomedical, Inc.

   UCC-1    KS

IFC LLC

   UCC-1    DE



--------------------------------------------------------------------------------

SCHEDULE 3

GRANTOR INFORMATION

 

GRANTOR

(exact legal name)

 

STATE OF

ORGANIZATION

 

FEDERAL

EMPLOYER

IDENTIFICATION

NUMBER

 

CHIEF EXECUTIVE

OFFICE

InfuSystem Holdings, Inc.   DE   20-3341405  

31700 Research Park Drive

Madison Heights, MI 48071

InfuSystem, Inc.   CA   94-3295573  

31700 Research Park Drive

Madison Heights, MI 48071

First Biomedical, Inc.   KS   48-1201738  

878 N. Jan-Mar Ct.

Olathe, KS 66061

IFC LLC   DE   27-5125544  

31700 Research Park Drive

Madison Heights, MI 48071



--------------------------------------------------------------------------------

SCHEDULE 4

A. COLLATERAL LOCATIONS

 

GRANTOR

 

COLLATERAL

 

COLLATERAL

LOCATION

OR PLACE OF BUSINESS
(INCLUDING CHIEF

EXECUTIVE OFFICE)

 

OWNER/LESSOR

(IF LEASED)

InfuSystem Holdings, Inc.   Equipment, inventory, books and records, general
office  

31700 Research Park Drive

Madison Heights, MI 48071

 

Liberty Property Limited Partnership

Contact: Donna Wagner

Phone: 610-648-1747

500 Chesterfield Parkway

Malvern, PA 19355

  General office  

400 Madison Ave., Suite 11A

New York, NY 10017

  N/A InfuSystem, Inc.   Equipment, inventory, books and records, general office
 

31700 Research Park Drive

Madison Heights, MI 48071

 

Liberty Property Limited Partnership

Contact: Donna Wagner

Phone: 610-648-1747

500 Chesterfield Parkway

Malvern, PA 19355

  General office  

469 Main Street, Suite 4

Bennington, VT 05201

 

Nancy and Kristopher Woltman

Contact: Nancy Woltman

Phone: 802-442-8859

530 Main Street

Bennington, VT 05201



--------------------------------------------------------------------------------

GRANTOR

 

COLLATERAL

 

COLLATERAL

LOCATION

OR PLACE OF BUSINESS
(INCLUDING CHIEF

EXECUTIVE OFFICE)

 

OWNER/LESSOR

(IF LEASED)

First Biomedical, Inc.   Equipment, inventory, books and records, general office
 

878 N. Jan-Mar Ct.

Olathe, KS 66061

 

Jan-Mar LLC

Contact: Tom Creal

Phone: 913-269-4242

878 N. Jan-Mar Ct.

Olathe, KS 66061

  Equipment, inventory, books and records, general office  

882 Jan Mar Ct.

Olathe, KS 66061

 

CW Investment Group, LLC

Contact: Tom Creal

Phone: 913-269-4242

882 Jan Mar Ct.

Olathe, KS 66061

  Equipment, inventory  

12015 Mora Dr., Unit 6

Santa Fe Springs, CA 90670

 

Legacy Partners II Santa Fe Springs, LLC

Contact: Mary Reyes

Phone: 562-946-4370

12016 Telegraph Road, Suite 203

Santa Fe Springs, CA 90670

  Equipment, inventory  

3835 Old Waverly Cove #102

Memphis, TN 38125

 

Contact: Yong Dushlek

Phone: 901-569-4246

3835 Old Waverly Cove #102

Memphis, TN 38125

  Equipment, inventory  

First Biomedical Canada

5250 Satellite Drive, Unit 12

Mississauga, Ontario

L4W5G5

 

Marble Point Properties Inc.

Contact: Marta DiFabio

Phone: 905-670-6666

1415 Bonhill Rd, Unit 1

Mississauga, Ontario L4W5G5



--------------------------------------------------------------------------------

GRANTOR

 

COLLATERAL

 

COLLATERAL

LOCATION

OR PLACE OF BUSINESS
(INCLUDING CHIEF

EXECUTIVE OFFICE)

 

OWNER/LESSOR

(IF LEASED)

IFC LLC   Books and records, general office  

31700 Research Park Drive

Madison Heights, MI 48071

 

Liberty Property Limited Partnership

Contact: Donna Wagner

Phone: 610-648-1747

500 Chesterfield Parkway

Malvern, PA 19355

  Books and records, general office  

878 N. Jan-Mar Ct.

Olathe, KS 66061

 

Jan-Mar LLC

Contact: Tom Creal

Phone: 913-269-4242

878 N. Jan-Mar Ct.

Olathe, KS 66061



--------------------------------------------------------------------------------

B. COLLATERAL IN POSSESSION OF LESSOR,

BAILEE, CONSIGNEE OR WAREHOUSEMAN

 

GRANTOR

 

COLLATERAL

 

COLLATERAL

LOCATION

 

LESSOR/BAILEE/

CONSIGNEE/

WAREHOUSEMAN

First Biomedical, Inc.   Equipment, inventory  

309 Laurelwood Road

Santa Clara, CA 95054

 

Priority Dispatch Services

Contact: Larry Stewart

Phone: 866-420-2477

39737 Paseo Padre Parkway, Suite D

Fremont, CA 94538

  Equipment, inventory  

1055 19th Street

Denver, CO 80202

 

Skyfreight

Contact: Shannon Olson

Phone: 303-295-6600

1055 19th Street (Attn: 20th Street Entrance)

PO Box 13016

Denver, CO 80202

  Equipment, inventory  

17505 William Circle

Omaha, NE 68130

 

Nordstrom

Contact: Laura Sherwood

Phone: 402-515-5583

17505 William Circle

Omaha, NE 68130



--------------------------------------------------------------------------------

SCHEDULE 5

INTELLECTUAL PROPERTY

Patents and Patent Licenses

 

Grantor

 

Patent

Number

 

Patent Application

Number

 

Date

Patent

Issued

 

Date

Patent

Applied

N/A   N/A   N/A   N/A   N/A

Trademarks and Trademark Licenses

 

Grantor

  

Trademark

   Trademark Number  

InfuSystem, Inc.

   Ambulatory Infusion Made Easy      3,719,471   

InfuSystem, Inc.

   InfuSelect      3,709,777   

InfuSystem, Inc.

   InfuRecover      3,709,775   

InfuSystem, Inc.

   InfuSupport      3,709,774   

InfuSystem, Inc.

   InfuAssist      3,709,778   

InfuSystem, Inc.

   InfuEase      3,709,779   

InfuSystem, Inc.

   InfuAdvantage      3,702,766   

InfuSystem, Inc.

   InfuSystem      3,624,007   

InfuSystem, Inc.

   InfuSystem      3,620,528   

Copyrights

 

Grantor

 

Copyright

Title

 

Copyright

Application

 

Copyright

Registration

Number

 

Copyright

Application

Number

N/A   N/A   N/A   N/A   N/A



--------------------------------------------------------------------------------

SCHEDULE 6

DEPOSITORY AND OTHER DEPOSIT ACCOUNTS

 

CREDIT PARTY

 

DEPOSITORY BANK

 

TYPE OF ACCOUNT

 

ACCT. NO.

InfuSystem   Fifth Third Bank   Checking   InfuSystem   Fifth Third Bank  
Checking (payroll)   FBI   UMB Bank, N.A.   Checking   FBI   First National Bank
of Olathe   Checking   FBI   First National Bank of Olathe   Credit Card  



--------------------------------------------------------------------------------

SCHEDULE 7

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

Exhibit C

JOINDER TO PLEDGE AGREEMENT

The undersigned, IFC LLC, a Delaware limited liability company (“IFC”), as of
this 1st day of April, 2011 hereby joins in the execution of that certain Pledge
Agreement dated as of June 15, 2010 (as amended, supplemented, restated or
otherwise modified from time to time, the “Pledge Agreement”) previously
executed and delivered by InfuSystem Holdings, Inc., a Delaware corporation,
InfuSystem, Inc., a California corporation, First Biomedical, Inc., a Kansas
corporation and each other Person that becomes a Pledgor thereunder after the
date and pursuant to the terms thereof, in favor of Bank of America, N.A., as
the Administrative Agent (the “Administrative Agent”) for all Secured Parties.
By executing this joinder (this “Joinder”), the undersigned hereby agrees that
it is a “Pledgor” under the Pledge Agreement and agrees to be bound by all of
the terms and provisions of the Pledge Agreement. All capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the Pledge
Agreement. In furtherance of the foregoing, IFC agrees as follows:

1. Joinder to Pledge Agreement. IFC is hereby joined in, and hereby agrees that
it is, and for all purposes after the date hereof shall be a “Pledgor” party to
the Pledge Agreement as if IFC were an original signatory thereto in the same
manner and capacity as a “Pledgor” thereunder. The term “Pledgor” as used in the
Pledge Agreement shall be deemed to include IFC. IFC acknowledges the
Administrative Agent’s security interest in the Pledged Collateral and agrees
that the Administrative Agent’s Liens on such Pledged Collateral granted under
the Pledge Agreement are not released or impaired in any way as a result of the
execution of this Joinder to Pledge Agreement (this “Joinder”).

Additionally, IFC acknowledges that, by its execution of this Joinder, it has
pledged to the Administrative Agent, and otherwise granted to the Administrative
Agent, for the benefit of the Secured Parties, a first priority security
interest in all of the following, as security for the Secured Liabilities, which
shall be included as Pledged Collateral under the Pledge Agreement:

(a) those Equity Interests listed on Schedule I hereto and, if applicable, the
certificates representing such shares, and all dividends, distributions, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares of the undersigned; and

(b) such portion, as determined by Administrative Agent as provided in
Section 6(d) of the Pledge Agreement, of any additional Equity Interests of any
Subsidiary from time to time acquired by any Pledgor in any manner (which Equity
Interests shall be deemed to be part of the Pledged Interests or Pledged Shares,
as applicable, and otherwise Pledged Collateral hereunder), and the certificates
representing such Equity Interests, if any, and all dividends, distributions,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares or interests. Notwithstanding anything to the contrary contained
herein, the Pledged Collateral shall not include Pledged Shares representing
more than 65% of the voting stock of any direct or indirect Subsidiary of any
Pledgor that is a CFC



--------------------------------------------------------------------------------

The undersigned and each existing Pledgor further agrees that this Joinder may
be attached to the Pledge Agreement and that the shares and/or membership
interests listed on Schedule I hereto shall be and become a part of the Pledged
Collateral referred to in said Pledge Agreement and shall secure all Secured
Liabilities referred to in said Pledge Agreement.

2. Representations and Warranties. IFC hereby represents and warrants to the
Administrative Agent and each Lender that, each of the representations and/or
warranties contained in the Pledge Agreement applicable to IFC are true and
correct as it pertains to IFC, except to the extent that such representations
and warranties (a) solely relate to an earlier date or (b) have been changed by
circumstances permitted by the Credit Agreement or the Pledge Agreement, as
amended.

3. No Additional Amendments. Except as amended pursuant to this Joinder, the
Pledge Agreement shall remain unchanged and in full force and effect in
accordance with each of its terms.

4. Governing Law. This Joinder and the rights and obligations set forth herein
shall be governed by and shall be construed and enforced in accordance with the
internal laws of the State of Illinois, without regard to conflicts of law
principles.

[signature page attached]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder dated as of the
first date written above.

 

IFC: IFC LLC By:  

 

Name:   Sean McDevitt Title:   Sole Manager ACCEPTED AND AGREED TO:
Administrative Agent: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

ACCEPTANCE BY EXISTING PLEDGORS: INFUSYSTEM HOLDINGS, INC. By:  

 

Name:               James Froisland Title:               CFO FIRST BIOMEDICAL,
INC. By:  

 

Name:               James Froisland Title:               CFO INFUSYSTEM, INC.
By:  

 

Name:               James Froisland Title:               CFO

 

Joinder Agreement



--------------------------------------------------------------------------------

SCHEDULE I

TO

THE JOINDER TO PLEDGE AGREEMENT

PLEDGED SHARES/INTERESTS

None.

 



--------------------------------------------------------------------------------

Exhibit D

EXECUTION VERSION

CERTIFICATE OF THE MANAGER

OF IFC LLC

April 1, 2011

In connection with the Second Amendment to Credit Agreement (the “Amendment
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Amendment Agreement) dated as of the
date hereof, to the Credit Agreement dated as of June 15, 2010 (as amended as of
the date hereof, the “Credit Agreement”), by and among (i) InfuSystem Holdings,
Inc., InfuSystem, Inc. and First Biomedical, Inc., as borrowers, (ii) Bank of
America, N.A., as Administrative Agent (the “Agent”), and (iii) the other
Lenders party thereto (as defined therein), the undersigned, the Manager of IFC
LLC, a Delaware limited liability company (hereinafter referred to as the
“Company”), has knowledge of the matters contained in this Certificate and
hereby certifies, pursuant to Section 4.1(e) of the Amendment Agreement, that:

 

  1. The Certificate of Formation attached to this Certificate as “Exhibit A”
and Limited Liability Company Agreement of the Company attached to this
Certificate as “Exhibit B” are true and correct copies of the current
Certificate of Formation and the Limited Liability Company Agreement of the
Company, have not been altered, modified or amended and are in full force and
effect.

 

  2. Attached to this Certificate as Exhibit “C” is a true and complete copy of
the Company’s certificate of good standing issued by the Secretary of State of
the State of Delaware. Since the date thereof, no event has occurred which has
affected the good standing of the Company.

 

  3. Attached to this Certificate as Exhibit “D” is a true and complete copy of
the resolutions adopted by the Company pursuant to a written consent of the
Board of Managers of the Company dated as of the date hereof (the “Written
Consent”) authorizing the execution, delivery and performance of the Consent,
Amendment and Joinder Documents and approving any such other documents and
instruments as required by the Agent pursuant to the terms of the Credit
Agreement (hereinafter collectively referred to as the “Amendment Documents”).
Said Written Consent has not been altered, amended, repealed or rescinded, and
is now in full force and effect.

 

  4. Each of the officers shown below is a duly elected or appointed, qualified
and acting officer of the Company holding the office indicated below, is
authorized by the relevant excerpt from the Written Consent to execute and
deliver the Amendment Documents and all related agreements, documents and
instruments on behalf of the Company, and the signature set forth opposite each
officer’s name is such officer’s genuine signature.

 

  5. The undersigned is the duly elected, qualified and acting Sole Manager of
the Company.



--------------------------------------------------------------------------------

Name

  

Title

 

Signature

Sean McDevitt    Manager and Chief Executive Officer   LOGO
[g171848ex10_1pg044a.jpg] James Froisland    Chief Financial Officer, Treasurer
and Secretary   LOGO [g171848ex10_1pg044b.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the date first written above.

 

LOGO [g171848ex10_1pg045a.jpg]

Sean McDevitt Manager and Chief Executive Officer

The undersigned, Chief Financial Officer, Treasurer and Secretary, does hereby
certify as of the date first written above that Sean McDevitt is the duly
elected, qualified and acting Sole Manager and Chief Executive Officer of IFC
LLC, and the signature appearing above is his genuine signature.

 

LOGO [g171848ex10_1pg045b.jpg]

James Froisland

Chief Financial Officer, Treasurer and Secretary

[Signature Page to Manager’s Certificate of IFC LLCJ



--------------------------------------------------------------------------------

EXHIBIT “A”

CERTIFICATE OF FORMATION

[See attached.]



--------------------------------------------------------------------------------

 

Delaware

   PAGE 1      The First State      

I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF FORMATION
OF “IFC LLC”, FILED IN THIS OFFICE ON THE SIXTEENTH DAY OF FEBRUARY, A.D. 2011,
AT 5:47 O’CLOCK P.M.

 

  LOGO [g171848ex10_1pg047a.jpg]  

LOGO [g171848ex10_1pg047b.jpg]

    Jeffrey W. Bullock, Secretary of State 4941540 8100     AUTHENTICATION:
8566391

 

110169784

   

 

DATE: 02-16-11

You may verify this certificate online

at corp.delaware,gov/authver.shtml

   



--------------------------------------------------------------------------------

State of Delaware Secretary of State Division of Corporations Delivered 06:00 PM
02/16/2011 FILED 05:47 PM 02/16/2011 SRV 110169784 - 4941540 FILE

CERTIFICATE OF FORMATION

OF

IFC LLC

This Certificate of Formation of IFC LLC (the “Company”) is being executed and
filed by the undersigned authorized person for the purpose of forming a limited
liability company under the Delaware Limited Liability Company Act (6 Del. Code
§ 18101 et seq.).

 

  1. The name of the Delaware limited liability company formed hereby is IFC
LLC.

 

  2. The address of the registered office of the Company in the State of
Delaware is 1209 Orange Street, Wilmington, Delaware 19801. The name of the
registered agent of the Company for the service of process at such address is
The Corporation Trust Company.

IN WITNESS WHEREOF, undersigned has executed this Certificate of Formation on
February 16th, 2011.

 

LOGO [g171848ex10_1pg048.jpg]

Sean McDevitt Authorized Person



--------------------------------------------------------------------------------

EXHIBIT “B”

LIMITED LIABILITY COMPANY AGREEMENT

[See attached.]



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

OF

IFC LLC

a Delaware limited liability company

This LIMITED LIABILITY COMPANY AGREEMENT OF IFC LLC (this “Agreement”), dated as
of February 18, 2011, is adopted, executed and agreed to by the Member (as
defined below).

1. Formation. IFC LLC (the “Company”) has been formed as a Delaware limited
liability company under and pursuant to the Delaware Limited Liability Company
Act (the “Act”).

2. Term. The Company shall have perpetual existence.

3. Purposes. The purposes of the Company are to carry on any lawful business,
purpose or activity for which limited liability companies may be formed under
the Act.

4. Member. InfuSystem Moldings, Inc. (the “Member”) shall be the sole initial
member of the Company.

5. Registered Office and Registered Agent. The address of the Company’s initial
registered office in Delaware is 1209 Orange Street, Wilmington, DE 19801, and
the name of the Company’s initial registered agent at such address is The
Corporation Trust Company. Another registered agent or registered office may be
designated at any time by the Member.

6. Contributions. The Member has made an initial contribution to the capital of
the Company in the amount of $1.00 in exchange for a 100% membership interest in
the Company. Without creating any rights in favor of any third party, the Member
may, from time to time, make additional contributions of cash or property to the
capital of the Company, but shall have no obligation to do so.

7. Distributions. The Member shall be entitled (a) to receive all distributions
(including, without limitation, liquidating distributions) made by the Company,
and (b) to enjoy all other rights, benefits and interests of ownership of the
Company.

8. Board of Managers. The business and affairs of the Company shall be managed
by or under the direction of the Board of one or more Managers designated by the
Member. The Member may determine at any time in its sole and absolute discretion
the number of Managers on the Board of Managers (the “Board”). The authorized
number of Managers may be increased or decreased by the Member at any time in
its sole and absolute discretion, upon notice to all Managers. The initial
number of Managers shall be one (1), The initial Manager designated by the
Member is Sean McDevitt (the “Manager”). Each Manager elected, designated or
appointed by the Member shall hold office until a successor is elected and
qualified or until such Manager’s earlier death, resignation, expulsion or
removal. Managers need not be a member of the Company.



--------------------------------------------------------------------------------

9. Meeting of the Managers. The Managers may hold meetings, both regular and
special, within or outside the State of Delaware. Regular meetings of the
Managers may be held without notice at such time and at such place as shall from
time to time be determined by the Managers. Special meetings of the Managers may
be called by the Member on not less than one day’s notice to each Manager by
telephone, facsimile, mail, telegram or any other means of communication, and
special meetings shall be called by the Member in like manner and with like
notice upon the written request of any one or more of the Managers.

10. Quorum; Acts of the Board. At all meetings of the Board, a majority of the
Managers shall constitute a quorum for the transaction of business and, except
as otherwise provided in any other provision of this Agreement, the act of a
majority of the Managers present at any meeting at which there is a quorum shall
be the act of the Board. If there are only two Managers on the Board, then the
presence of both Managers shall be required for a quorum to be present and any
act of the Board will be deemed approved only if approved by both Managers. If a
quorum shall not be present at any meeting of the Board, the Managers present at
such meeting may adjourn the meeting from time to time, without notice other
than announcement at the meeting, until a quorum shall be present. Any action
required or permitted to be taken at any meeting of the Board or of any
committee thereof may be taken without a meeting and without prior notice if all
Managers or members of the committee, as the case may be, consent thereto in
writing, and the writing or writings are filed with the minutes of proceedings
of the Board or committee, as the case may be.

11. Committees of Managers. The Board may, by resolution passed by a majority of
the Managers, designate one or more committees, each committee to consist of one
or more of the Managers. The Board may designate one or more Managers as
alternate members of any committee, who may replace any absent or disqualified
member at any meeting of the committee. In the absence or disqualification of a
member of a committee, the member or members thereof present at any meeting and
not disqualified from voting, whether or not such members constitute a quorum,
may unanimously appoint another Manager to act at the meeting in the place of
any such absent or disqualified member. Any such committee, to the extent
provided in the resolution of the Board, shall have and may exercise all the
powers and authority of the Board in the management of the business and affairs
of the Company. Such committee or committees shall have such name or names as
may be determined from time to time by resolution adopted by the Board. Each
committee shall keep regular minutes of its meetings and report the same to the
Board when required.

12. General Powers. The Board shall have the power to do any and all acts
necessary, convenient or incidental to or for the furtherance of the purposes
described herein, including all powers, statutory or otherwise (including,
without limitation, the power and authority, pursuant to Section 18-407 of the
Act, to delegate to one or more authorized agents or other persons the rights
and powers of the Board to manage and control the business and affairs of the
Company). The Board and any such authorized agents shall have the authority to
bind the Company.

 

2



--------------------------------------------------------------------------------

13. Telephonic Communications. The Managers, or any committee designated by the
Managers, may participate in meetings of the Managers, or any committee, by
means of telephone conference or similar communications equipment that allows
all persons participating in the meeting to hear each other, and such
participation in a meeting shall constitute presence in person at the meeting.
If all the participants are participating by telephone conference or similar
communications equipment, the meeting shall be deemed to be held at the
principal place of business of the Company.

14. Compensation of Managers; Expenses. The Board shall have the authority to
fix the compensation of Managers. The Managers may be paid their expenses, if
any, of attendance at meetings of the Board, which may be a fixed sum for
attendance at each meeting of the Board or a stated salary as Manager. No such
payment shall preclude any Manager from serving the Company in any other
capacity and receiving compensation therefor. Members of special or standing
committees may be allowed like compensation for attending committee meetings.
Notwithstanding the foregoing, Managers will receive no compensation for these
services as such, and the expenses of each Manager shall be the responsibility
of the Member.

15. Removal of Managers. Unless otherwise restricted by law, any Manager or the
entire Board may be removed or expelled, with or without cause, at any time by
the Member, and any vacancy caused by any such removal or expulsion may be
filled by action of the Member.

16. Managers as Agents. To the extent of their powers set forth in this
Agreement, the Managers are agents of the Company for the purpose of the
Company’s business, and the actions of the Managers taken in accordance with
such powers set forth in this Agreement shall bind the Company.

17. Managers’ Standard of Care. The Managers shall discharge their duties to the
Company in good faith and with that degree of care that an ordinarily prudent
person in a similar position would use under similar circumstances. In
discharging their duties, the Managers shall be fully protected in relying in
good faith upon the Company’s records and upon such information, opinions,
reports, or statements by any person as to matters the Managers reasonably
believe are within such other person’s professional or expert competence and who
has been selected with reasonable care by or on behalf of the Company, including
information, opinions, reports or statements as to the value and amount of the
assets, liabilities, profits, or losses of the Company or any other facts
pertinent to the existence and amount of assets. The Managers shall not be
required to devote full time to the management of the Company’s business, but
only so much time as shall be necessary or appropriate for the proper management
of such business.

18. Officers. The Board may appoint such officers of the Company as the Board
deems appropriate. The initial offices are the offices of Chief Executive
Officer, President, Chief Financial Officer, Treasurer and Secretary. The
initial Chief Executive Officer shall be Sean McDevitt. The initial Chief
Financial Officer, Treasurer and Secretary shall be James Froisland. Each
Officer appointed by the Board shall hold office until a successor is appointed
or until such officer’s earlier death, resignation, expulsion or removal by the
Board.

 

3



--------------------------------------------------------------------------------

19. Chief Executive Officer. The Chief Executive Officer shall be in charge of
the general affairs and activities of the Company. In the case that any office
identified below is vacant, the Chief Executive Officer may exercise the power
of that office. The Chief Executive Officer also shall have the duties and
responsibilities, and exercise all functions, as the Board may determine.

20. President The President shall, subject to the control of the Board, have
general supervision of the business of the Company and shall see that all orders
and resolutions of the Board are carried into effect. He or she shall execute
all bonds, mortgages, contracts and other instruments of the Company requiring a
seal, under the seal of the Company, except where required or permitted by law
to be otherwise signed and executed and except that the other officers of the
Company may sign and execute documents. The President shall also perform such
other duties and may exercise such other powers as from time to time may be
assigned to him or her by the Board.

21. Chief Financial Officer. The Chief Financial Officer shall have the duties
and responsibilities, and exercise all functions, as the Board may determine.

22. Treasurer. The Treasurer shall have the custody of the Company’s funds and
securities and shall keep full and accurate accounts of receipts and
disbursements in books belonging to the Company and shall deposit all moneys and
other valuable effects in the name and to the credit of the Company in such
depositories as may be designated by the Board. The Treasurer shall disburse the
funds of the Company as may be ordered by the Board, taking proper vouchers for
such disbursements, and shall render to the Chief Executive Officer and the
Board, at its regular meeting, or when the Board so requires, an account of all
his or her transactions as Treasurer and of the financial condition of the
Company. If required by the Board, the Treasurer shall give the Company a bond
in such sum and with such surety or sureties as shall be satisfactory to the
Board for the faithful performance of the duties of his or her office and for
the restoration to the Company, in case of his or her death, resignation,
retirement or removal from office, of all books, papers, vouchers, money and
other property of whatever kind in his or her possession or under his or her
control belonging to the Company.

23. Secretary. The Secretary shall attend all meetings of the Board and record
all the proceedings thereat in a book or books to be kept for that purpose; the
Secretary shall also perform like duties for the standing committees when
required. The Secretary shall give, or cause to be given, notice of all meetings
and special meetings of the Board, and shall perform such other duties as may be
prescribed by the Board or Chief Executive Officer, under whose supervision he
or she shall be. If the Secretary shall be unable or shall refuse to cause to be
given notice of all meetings and special meetings of the Board, then either the
Board or the Chief Executive Officer may choose another officer to cause such
notice to be given. The Secretary shall have custody of the seal of the Company
and the Secretary shall have authority to affix the same to any instrument
requiring it and when so affixed, it may be attested by the signature of the
Secretary. The Board may give general authority to any other officer to affix
the seal of the Company and to attest the affixing by his or her signature. The
Secretary shall see that all hooks, reports, statements, certificates and other
documents and records required by law to be kept or filed are properly kept or
filed, as the case may be.

 

4



--------------------------------------------------------------------------------

24. Other Officers. Such other officers as the Board may choose shall perform
such duties and have such powers as from time to time may be assigned to them by
the Board. The Board may delegate to any other officer of the Company the power
to choose such other officers and to prescribe their respective duties and
powers.

25. Dissolution. The Company shall dissolve and its affairs shall be wound up at
such time, if any, as the Member may elect. No other event will cause the
Company to dissolve.

26. Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (EXCLUDING ITS
CONFLICT-OF-LAWS RULES).

27. Amendments. This Agreement may be modified, altered, supplemented or amended
at any time by a written agreement executed and delivered by the Member.

[Signature Page to Follow].



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, being the Member of the Company, has caused
this Limited Liability Company Agreement to be effective as of the 18th day of
February, 2011.

 

INFUSYSTEM HOLDINGS, INC.  

By:

 

LOGO [g171848ex10_1pg055.jpg]

 

6



--------------------------------------------------------------------------------

CERTIFICATE OF GOOD STANDING

[See attached.]



--------------------------------------------------------------------------------

 

Delaware

   PAGE 1      The First State      

 

I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY “IFC LLC” IS DULY FORMED UNDER THE LAWS OF THE STATE OF DELAWARE AND IS
IN GOOD STANDING AND HAS A LEGAL EXISTENCE SO FAR AS THE RECORDS OF THIS OFFICE
SHOW, AS OF THE TWENTY-SECOND DAY OF MARCH, A.D. 2011.

AND I DO HEREBY FURTHER CERTIFY THAT THE ANNUAL TAXES HAVE NOT BEEN ASSESSED TO
DATE.

 

  

LOGO [g171848ex10_1pg061a.jpg]

     

LOGO [g171848ex10_1pg061b.jpg]

         Jeffrey W. Bullock, Secretary of State. 4941540 8300         

AUTHENTICTION: 8638662

 

110324091

        

 

DATE: 03-22-11

You may verify this certificate online

at corp.delaware.grov/authver.shtml

        



--------------------------------------------------------------------------------

WRITTEN CONSENT OF THE BOARD OF MANAGERS OF THE COMPANY

[See attached.]



--------------------------------------------------------------------------------

EXECUTION VERSION

IFC LLC

UNANIMOUS WRITTEN CONSENT OF THE BOARD OF MANAGERS

April 1, 2011

The undersigned, being the managers (the “Board”) of IFC LLC, a Delaware limited
liability company (the “Company”), in accordance with the limited liability
company agreement of the Company, by written consent in lieu of a meeting, as
evidenced by the signatures set forth below, hereby adopt the following
resolutions and agree that adoption of such resolutions shall be valid and
binding with the same force and effect as though such resolutions had been
adopted at a meeting of the Board duly noticed, called and held in accordance
with law, with a full quorum present and acting throughout, and directs that
this document be delivered to the Company for inclusion in the minutes and
filing with the official records of the Company:

WHEREAS, the Company is wholly owned by InfuSystem Holdings, Inc.;

WHEREAS, the Board has deemed it advisable and in the Company’s best interest
that the Company takes such actions as hereinafter set forth in these
resolutions;

WHEREAS, InfuSystem Holdings, Inc. has entered into that certain Credit
Agreement dated as of June 15, 2010 and amended as of the date hereof (the
“Credit Agreement”; capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement) by and
among (i) InfuSystem Holdings, Inc., InfuSystem, Inc., and First Biomedical,
Inc. (the “Borrowers”), (ii) Bank of America, N.A., as Administrative Agent (the
“Agent”), and (iii) the Lenders (as defined therein) from time to time party
thereto;

WHEREAS, in connection with the Credit Agreement, InfuSystem Holdings, Inc. has
entered into (i) that certain Security Agreement dated as of June 15, 2010 by
and among InfuSystem Holdings, Inc., InfuSystem, Inc., and First Biomedical,
Inc., as grantors and the Agent (the “Security Agreement”) and (ii) that certain
Pledge Agreement dated as of June 15, 2010 by and among InfuSystem Holdings,
Inc., InfuSystem, Inc., and First Biomedical, Inc., as pledgors, and the Agent;

WHEREAS, in connection with the Credit Agreement, the Lenders and the other
Secured Parties (as defined in the Security Agreement) require that the Company
enter into (i) that certain Subsidiary Guaranty dated as of the date hereof (the
“Subsidiary Guaranty”), by and between the Company and the Agent, pursuant to
which the Company will guaranty all Obligations (as defined in the Credit
Agreement) of the Borrowers; (ii) that certain Joinder to Security Agreement
dated as of the date hereof (the “Joinder to Security Agreement”), by and
between the Company, the Borrowers and the Agent; and (iii) that certain Joinder
to Pledge Agreement dated as of the date hereof (the “Joinder to Pledge
Agreement” and, together with the Subsidiary Guaranty and the Joinder to
Security Agreement, the “Security Documents”), by and between the Company and
the Agent, pursuant to which it is proposed, among other things, that the
Company (along with each of the other Borrowers and Guarantors) pledges
substantially all of its assets;



--------------------------------------------------------------------------------

WHEREAS, it is in the best interest of the Company to guarantee the Obligations
of the other Loan Parties and to grant such security interest and pledge such
assets; and

WHEREAS, the Board has determined that the transactions contemplated by the
Credit Agreement, the Security Documents and the other Loan Documents to which
the Company is a party are in the best interest of the Company and to authorize
the officers of the Company to take any and all such actions as they may deem
appropriate to effect the transactions;

NOW, THEREFORE, IT IS HEREBY:

RESOLVED, that the Company is hereby authorized and directed to perform all
obligations of the Company pursuant to the Loan Documents to which it is a
party; and it is

FURTHER RESOLVED, that any of the chief executive officer (CEO), the chief
financial officer (CFO), the president, the vice president, the secretary or the
treasurer or any other officer of the Company (each an “Officer” and
collectively the “Officers”) is authorized and directed on behalf and in the
name of the Company to (i) execute and deliver the Security Documents, the other
Loan Documents to which the Company is a party, and all other documents
associated or contemplated by the Loan Documents, providing for, among other
things, the making by the Agent, any Lender or Lenders to the Borrowers of loans
or other extensions of credit upon the terms and conditions set forth in the
Credit Agreement, and for the payment by the Company, the other Guarantors or
the Borrowers of interest, fees, costs and expenses as provided therein, in such
forms as may be acceptable to such Officers, such Officers’ execution and
delivery to be conclusive evidence that the same have been authorized hereby,
(ii) guaranty the full and prompt payment of all of the obligations of the
Borrowers under the Credit Agreement and the other Loan Documents related
thereto, and (iii) sell, transfer, lease, assign, hypothecate, set over, grant
security interests in, mortgage or pledge any or all of the assets and
properties of the Company, real, personal, or mixed, tangible or intangible, now
owned or hereafter acquired as security or otherwise pursuant to the Credit
Agreement, Security Documents and the other Loan Documents to which the Company
is a party; and it is

FURTHER RESOLVED, that the Officers of the Company are, and each of the Officers
acting alone is, hereby authorized and empowered, in the name and on behalf of
the Company, to (i) approve any changes or modifications in the forms of the
Security Documents and the other Loan Documents heretofore approved, (ii) make
such payments, execute, deliver and perform or cause to be executed, delivered
and performed all such further agreements, amendments, supplements, extensions,
certificates and other documents and instruments, all in forms approved by them
in their sole discretion, such Officers’ execution of any such document to be
conclusive evidence of their approval thereof and (iii) take or cause to be
taken all such further actions as they or any of them may deem necessary or
advisable to consummate the transactions contemplated by the Credit Agreement,
the Security Documents and the other Loan Documents; and it is



--------------------------------------------------------------------------------

FURTHER RESOLVED, that any Officer of the Company is hereby authorized and
directed, on behalf and in the name of the Company, to cause the transactions
contemplated by these resolutions to be consummated and performed in the manner
provided therein and from time to time to do, or cause to be done, all such
other acts or things, and to execute and deliver all such agreements,
instruments, certificates and other documents as such Officer acting shall deem
in his or her sole discretion desirable to carry out the purposes and intents of
any of the foregoing resolutions; and it is

FURTHER RESOLVED, that the authority given hereunder shall be deemed
retroactive, and any and all acts relating to the subject matter of the
foregoing resolutions by an officer of the Company prior to the passage of these
resolutions are hereby ratified and approved; and it is

FURTHER RESOLVED, that the signing by an Officer of the Company of any of the
documents or instruments referred to in, or contemplated by, the foregoing
resolutions or the taking by him or her of any actions to carry out the
foregoing shall conclusively establish the Board’s approval of the form of any
such documents or instruments signed by him or her and of the actions referred
to therein or contemplated thereby and also the Board’s determination that such
documents, instruments and actions are necessary, desirable or appropriate; and
it is

FURTHER RESOLVED, that any acts of an Officer of the Company, and any person or
persons designated and authorized to act by the Board on behalf of the Company,
which acts would have been authorized by the foregoing resolutions except that
such acts were taken prior to the adoption of such resolutions, are hereby
severally ratified, confirmed, approved and adopted as the acts of the Company;
and it is

FURTHER RESOLVED, that this Written Consent of the Board may be executed and
delivered by facsimile or electronic photocopy (e.g., “.pdf’) and upon such
delivery the facsimile or .pdf signature will be deemed to have the same effect
as if the original signature had been delivered.

(The remainder of this page is intentionally left blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Unanimous Written Consent
of the Board of Managers as of the date first set forth above.

 

By:

  Sean McDevitt

[Signature Page to Unanimous Written Consent of the Board of Managers of IFC
LLCJ